The court properly exercised its discretion in quashing plaintiffs subpoena seeking disclosure of defendant Shemesh’s application for public assistance. Communications and information relating to persons receiving public assistance and held by a Department of Social Services are confidential (Social Services Law § 136; 18 NYCRR 357.3), and plaintiff failed to show that it was entitled to the confidential records under a specific regulatory exception (see Matter of Commissioner of Social Servs. v Paul C., 73 AD3d 469, 470 [2010], affd 16 NY3d 846 [2011]; D & Z Holding Corp. v City of N.Y. Dept. of Fin., 179 AD2d 796, 798 [1992], lv denied 79 NY2d 758 [1992]). Concur — Saxe, J.P, Sweeny, Acosta, DeGrasse and Abdus-Salaam, JJ.